Name: Commission Regulation (EEC) No 1958/90 of 9 July 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 176/28 Official Journal of the European Communities 10 . 7. 90 COMMISSION REGULATION (EEC) No 1958/90 of 9 July 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1775/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1823/90 Q, as amended by Regulation (EEC) n, 1882/80 (8); Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1823/90 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 ( ®) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 10 July 1990 to take into account prices and related measures for the 1990/91 marketing year and the applica ­ tion of the system of maximum guaranteed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 10 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 2 OJ No L 280, 29. 9 . 1989, p. 2. P) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 163, 29. 6. 1990, p. 9 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 197, 26. 7. 1988 , p. 10 . O OJ No L 167, 30 . 6. 1990, p. 63 . (") OJ No L 171 , 4. 7 . 1990, p . 13 . 0 OJ No L 266, 28 . 9 . 1983, p. 1 . H OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p . 18 . 10 . 7 . 90 Official Journal of the European Communities No L 176/29 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 7 0) 1st period 8 (') 2nd period 9 (') 3rd period 10 0 4th period 110 5th period 12 (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 1,750 0,000 25,578 1,750 0,000 25,596 1,750 0,000 25,674 1,750 0,000 25,641 1,750 0,000 25,008 1,750 0,000 25,286 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 59,88 67,47 1 235,08 200,83 228,41 22,353 19,554 44 804 5 404,46 267,57 3 786,55 0,00 5 589,28 59,92 67,52 1 235,95 200,98 228,57 22,368 19,569 44 836 5 400,82 267,57 3 789,15 0,00 5 592,99 60,1 1 67,72 1 239,72 201,59 229,27 22,437 19,608 44 972 5 390,26 267,57 3 795,61 0,00 5 605,38 60,04 67,64 1 238,13 201,33 228,98 22,408 19,550 44 915 5 352,85 267,57 3 784,77 0,00 5 585,74 58,55 65,97 1 207,56 196,36 223,32 21,854 19,025 43 806 5 199,54 267,57 3 694,69 0,00 5 454,1 1 59,34 66,85 1 221,31 198,54 225,81 22,095 19,145 44 293 5 158,52 267,57 3 717,65 0,00 5 471,41 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 176/30 Official Journal of the European Communities 10. 7. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 7 (') 1st period 8 (') 2nd period 90 3rd period io o 4th period 110 5th period 12 0 1 . Gross aids (ECU) :  Spain  Portugal Other Member States 4,250 2,500 28,078 4,250 2,500 28,096 4,250 2,500 28,174 4,250 2,500 28,141 4,250 2,500 27,508 4,250 2,500 27,786 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 6573 74,07 1 355,80 220,46 250,74 24,537 21,503 49 183 5 947,81 649,81 4 168,79 517,26 6 106,53 65,78 74,11 1 356,67 220,61 250,90 24,553 21,518 49 215 5 944,18 649,81 4 171,39 517,26 6 110,25 65,96 74,32 1 360,44 221,22 251,60 24,621 21,557 49 352 5 933,61 649,81 4 177,85 517,26 6 122,63 65,89 74,23 1 358,84 220,96 251,30 24,592 21,499 49 294 5 896,21 649,81 4 167,01 517,26 6 102,99 64,41 72,56 1 328,28 215,99 245,65 24,039 20,974 48 185 5 742,90 649,81 4 076,93 517,26 5 971,37 65,20 73,45 1 342,03 218,17 248,13 24,280 21,094 48 672 5 701,88 649,81 4 099,89 517,26 5 988,67 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 10 . 7. 90 Official Journal of the European Communities No L 176/31 ANNEX III Aids to sunflower seed (amounts per 100 k;j) Current 7 1st period 8 (') 2nd period 9 (') 3rd period io o 4th period 110 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 37,431 8,600 0,000 32,512 8,600 0,000 32,602 8,600 0,000 32,915 8,600 0,000 33,243 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)   Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested - in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 88,62 98,74 1 807,43 286,26 334,26 31,860 25,063 63 001 6 722,21 1 053,45 4 802,74 0,00 8 301,18 8 119,74 76,11 85,76 1 569,91 255,28 290,33 28,412 24,874 56 950 6 867,63 1 314,91 4 349,41 0,00 7 647,79 7 480,63 76,33 86,00 1 574,25 255,99 291,14 28,491 24,917 57 108 6 853,43 1 314,91 4 356,38 0,00 7 662,21 7 494,74 77,07 86,83 1 589,36 258,44 293,93 28,764 25,135 57 656 6 890,80 1 314,91 4 394,24 0,00 7 712,92 7 544,34 77,83 87,69 1 605,20 261,02 296,86 29,051 25,392 58 231 6 962,81 1 314,91 4 444,08 0,00 7 782,33 7 612,23 3. Compensatory aids :  in Spain (Pta) 4 777,35 4 323,20 4 329,76 4 367,62 4 417,46 4. Special aid :  in Portugal (Esc) 8 119,74 7 480,63 7 494,74 7 544,34 7 612,23 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current7 1st period8 2nd period9 3rd period10 4th period11 5th period12 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,062400 2,321610 42,416700 6,927690 7,852760 0,769523 0,709388 1 513,99 201,84300 181,52800 126,72000 2,058630 2,317380 42,385500 6,925880 7,853720 0,769668 0,712172 1 514,92 203,44000 182,03100 . 127,20700 2,054990 2,313540 42,349100 6,923810 7,853650 0,770246 0,714761 . 1 515,93 205,61200 182,70600 127,67400 2,051570 2,309890 42,313600 6,922600 7,852880 0,770650 0,717062 1 517,06 207,86700 183,63900 128,07800 2,051570 2,309890 42,313600 6,922600 7,852880 0,770650 0,717062 1 517,06 207,86700 183,63900 128,07800 2,042250 2,299920 42,182600 6,916720 7,846880 0,773537 0,723906 1 519,96 215,11700 186,37700 129,28100